DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 2-4 and 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 	The disclosure is objected to because of the following informalities: 
	[0002] recites “hybrid automatic retransmission request (HARM)” but it should be “hybrid automatic retransmission request  (HARQ)”.  	[0063] recites “to perform the operations described herein and illustrated with reference to FIG. 16” but there is no Fig. 16. 
[0077] recites “(e.g., by implementing operations 1600, shown in FIG. 16)” but there is no Fig. 16 with operation 1600.	[0130] recites “one or more processors or antennas at the BS 110 or UE 120, such as the transmit processor 220, controller/processor 240, receive processor 238, or antennas 234 at the BS 110 and/or the transmit processor 264, controller/processor 280, receive processor 258, or antennas 252 at the UE 120”. The reference numbers 220, 240, 238, 234, 264, 280, 258, and 252 do not exist in any of the figures. It appears [0130] is referring to Fig. 4 with BS 110 and UE 120. The actual reference numbers for the recited components are 420, 440, 438, and 434 for BS 110 and 464, 480, 458, and 452 for UE 120.	Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	Claim limitation(s) means for determining, means for generating, means for writing, and means for transmitting of claim 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder means coupled with functional language for performing an action (i.e., determining, generating, writing, and transmitting) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Regarding claim 23, there is sufficient physical structures with algorithm for means, see [0129]-[0130] disclosing “The various operations of methods … may be performed by any suitable means capable of performing the corresponding functions. The means may include various hardware and/or software component(s) and/or module(s), including, but not limited to a circuit, an application specific integrated circuit (ASIC), or processor” and “For example, means for transmitting, means for receiving, means for determining, means for performing (e.g., rate-matching), means for encoding, means for, puncturing, means for repeating, means for shortening, and/or means for generating may comprise one or more processors or antennas at the BS 110 or UE 120, such as the transmit processor 220, controller/processor 240, receive processor 238, or antennas 234 at the BS 110 and/or the transmit processor 264, controller/processor 280, receive processor 258, or antennas 252 at the UE 120”. Fig. 11 and [0099]-[0106] disclose the algorithm for the different means.
For compact prosecution, the Examiner interprets the claim by giving the claim term the broadest reasonable interpretation which is consistent with the plain meaning in light of the specification. That is, the Examiner interprets the generic placeholder means to be hardware. Note: means for determining, means for generating, and means for writing is a processor (see [0130]) and means for transmitting is a transmit processor (see [0130]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer-readable medium (CRM), under the broadest reasonable interpretation (BRI), is construed to cover an ineligible signal per se, unless defined otherwise in the 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 9, 11-12, 20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0203933 A1) in view of Ye et al. (US 2020/0287659 A1) (support can be found in the attached provisional application no. 62/586,447 filed 11/15/2107) and Papasellariou et al. (US 2009/0232101 A1).

Regarding claim 1, Yu discloses A method for wireless communications (Fig. 4, [0116], [0119]: a base station performs a data processing method, see Fig. 2, [0028]: data processing method in a communication system, see Fig. 1, [0025]: cellular radio system comprises a base station 100 communicating with user terminals 106/108), comprising:
determining a target coding rate, RT, for transmitting a group of K information bits, based on a first coding rate, R1, corresponding to a first target block error rate (BLER) for a first transmission of a first redundancy version (RV) of the group and a second coding rate, R2, corresponding to a second target BLER for a last transmission of a last RV of the group (Fig. 2, [0050]: select a new coding rate (=R_T) for a following transmission based on first coding rate (=R_1) and combined coding rate (=R_2). [0037], [0049]: the first coding rate is used for a first transmission of RV=0 (=first RV). [0054]: the combined coding rate may be for a last transmission of where RV should be 3 (=last RV), see [0099]: third retransmission (=last RV). [0035]: different coding rates have certain BLER, i.e. [0017]: BLER for data transmission (=first target BLER) and BLER for retransmission (=second target BLER). [0049], [0051]: the transmission/retransmissions include systematic bits and parity bits (=group of K information bits));
determining a circular buffer size, N, of a circular buffer for use in transmitting the first RV and the last RV of the group ([0032]: input bits are matched to virtual buffer by HARQ rate-matching based on RV parameters. [0042], [0045], [0049]: determine N_IR which denotes maximum number of soft channel bits (=circular buffer size N) available in virtual buffer / IR buffer (=circular buffer) to transmit RV=0 (=first RV). [0099], [0105]: for third retransmission (=last RV), N_IR is used for the virtual buffer / IR buffer); and
transmitting the first RV via a wireless medium ([0049]: RV=0 is selected for first transmission. Fig. 1, [0023], [0025], [0029]: base station communicates with user terminals 106/108 using links 102/104 in a cellular radio system, i.e., UTRAN that uses WCDMA (=wireless medium)).
Yu does not disclose
generating encoded information bits from the K information bits using a polar code having a mother code size of N;
writing the encoded information bits to the circular buffer;
determining a maximum number of retransmissions, based on a latency requirement for the group; 
generating different RVs from the encoded information bits in the circular buffer, each RV based on a corresponding target BLER.
However, Ye discloses
generating encoded information bits from the K information bits using a polar code having a mother code size of N ([0053]-[0055]: L information bits from K information bits may be mapped to a polar encoder using a single mother code length N. Note: support is in [0048]-[0050]);
writing the encoded information bits to the circular buffer ([0068]: partial polar encoded bits or N encoded bits are saved to the circular buffer. Note: support is in [0064]-[0065] and Fig. 6);
determining a maximum number of retransmissions, based on a latency requirement for the group ([0073]: determine a maximum number of retransmission based on low latency requirements for the data, i.e., maximum of 2 transmission is supported for URLLC data (=group). [0035]-[0036]: URLLC data are polar encoded, see [0053]-[0055]: ]: L information bits from K information bits (=group of K bits) may be mapped to a polar encoder. Note: support is in [0066], [0032]-[0033], [0048]-[0050]); 
generating different RVs from the encoded information bits in the circular buffer (Fig. 5, [0066]-[0067]: different starting position for RVs (RV0-RV3) are generated based on N coded bits saved to the circular buffer and may be adjusted to support HARQ. [0064]: the N coded bits are interleaved in the circular buffer where encoded bits are interleaved to the front or the bottom of the circular buffer. Note: support is in Fig. 5, [0061]-[0062], [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Yu, to map information bits to a polar encoder using a single mother code length N, save the encoded bits to a circular 
Doing so provides a procedure for transmissions with polar codes (Ye: abstract. Note: support is in title) that desires to use IR-HARQ schemes with polar code for URLLC in NR (Ye: [0025]. Note: support is in [0021]).
Yu in view of Ye does not disclose 
each RV based on a corresponding target BLER.
However, Papasellariou discloses each RV based on a corresponding target BLER ([0056]: each RV of a HARQ process has a different target data BLER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program each RV, as taught by Yu and Ye, to have different target data BLERs in a HARQ process.
Doing so provides adaptive retransmission because the scheduler can choose different target data BLERs depending on the RVs of the HARQ process (Papasellariou: [0056]).

Regarding claim 9, Yu in view of Ye and Papasellariou discloses all features of claim 1 as outlined above. 
Yu does not disclose, but Ye further discloses wherein a minimum supported code rate for generating the encoded information bits is 1/3 ([0040], [0042]: polar code with variable mother code lengths depend on code rate and information bits depend on used polar code sequence and code rate. [0059]: polar encoded bits are saved in circular buffer and are reordered by using different rate matching schemes, i.e., shortening that achieve best BLER performance at high code rate greater than 7/16. Note: 1/3=0.333… and 7/16=0.4375).

Doing so provides a procedure for transmissions with polar codes (Ye: abstract. Note: support is in title) that desires to use IR-HARQ schemes with polar code for URLLC in NR (Ye: [0025]. Note: support is in [0021]) where different rate matchings are used to achieve best BLER performance (Ye: [0059]).

Regarding claim 11, Yu in view of Ye and Papasellariou discloses all features of claim 1 as outlined above. 
Yu further discloses further comprising:
transmitting the last RV via the wireless medium ([0099]: third retransmission (=last RV). Fig. 1, [0023], [0025], [0029]: base station communicates with user terminals 106/108 using links 102/104 in a cellular radio system, i.e., UTRAN that uses WCDMA (=wireless medium)).

Regarding claim 12, Yu discloses An apparatus for wireless communications (Fig. 4, [0116], [0119]: a base station performs a data processing method, see Fig. 2, [0028]: data processing method in a communication system, see Fig. 1, [0025]: cellular radio system comprises a base station 100 communicating with user terminals 106/108), comprising:
at least one processor configured to (Fig. 4, [0119]: DSP. [0122]: digital signal processor and ASIC component):
determine a target coding rate, RT, for transmitting a group of K information bits, based on a first coding rate, R1, corresponding to a first target block error rate (BLER) for a first transmission of a first redundancy version (RV) of the group and a second coding rate, R2, corresponding to a second target BLER for a last transmission of a last RV of the group (Fig. 2, [0050]: select a new coding rate (=R_T) for a following transmission based on first coding rate (=R_1) and combined coding rate (=R_2). [0037], [0049]: the first coding rate is used for a first transmission of RV=0 (=first RV). [0054]: the combined coding rate may be for a last transmission of where RV should be 3 (=last RV), see [0099]: third retransmission (=last RV). [0035]: different coding rates have certain BLER, i.e. [0017]: BLER for data transmission (=first target BLER) and BLER for retransmission (=second target BLER). [0049], [0051]: the transmission/retransmissions include systematic bits and parity bits (=group of K information bits));
determine a circular buffer size, N, of a circular buffer for use in transmitting the first RV and the last RV of the group ([0032]: input bits are matched to virtual buffer by HARQ rate-matching based on RV parameters. [0042], [0045], [0049]: determine N_IR which denotes maximum number of soft channel bits (=circular buffer size N) available in virtual buffer / IR buffer (=circular buffer) to transmit RV=0 (=first RV). [0099], [0105]: for third retransmission (=last RV), N_IR is used for the virtual buffer / IR buffer); and
transmit the first RV via a wireless medium ([0049]: RV=0 is selected for first transmission. Fig. 1, [0023], [0025], [0029]: base station communicates with user terminals 106/108 using links 102/104 in a cellular radio system, i.e., UTRAN that uses WCDMA (=wireless medium)); and
	a memory coupled with the at least one processor (Fig. 4, [0122]: functionalities are implemented by means of software/computer program located in the digital signal processor. Note: software/computer program are stored in memory and executed by processor).

generate encoded information bits from the K information bits using a polar code having a mother code size of N;
write the encoded information bits to the circular buffer;
determine a maximum number of retransmissions, based on a latency requirement for the group; 
generate different RVs from the encoded information bits in the circular buffer, each RV based on a corresponding target BLER.
However, Ye discloses
generate encoded information bits from the K information bits using a polar code having a mother code size of N ([0053]-[0055]: L information bits from K information bits may be mapped to a polar encoder using a single mother code length N. Note: support is in [0048]-[0050]);
write the encoded information bits to the circular buffer ([0068]: partial polar encoded bits or N encoded bits are saved to the circular buffer. Note: support is in [0064]-[0065] and Fig. 6);
determine a maximum number of retransmissions, based on a latency requirement for the group ([0073]: determine a maximum number of retransmission based on low latency requirements for the data, i.e., maximum of 2 transmission is supported for URLLC data (=group). [0035]-[0036]: URLLC data are polar encoded, see [0053]-[0055]: ]: L information bits from K information bits (=group of K bits) may be mapped to a polar encoder. Note: support is in [0066], [0032]-[0033], [0048]-[0050]); 
generate different RVs from the encoded information bits in the circular buffer (Fig. 5, [0066]-[0067]: different starting position for RVs (RV0-RV3) are generated based on N coded bits saved to the circular buffer and may be adjusted to support HARQ. [0064]: the N coded bits are interleaved in Note: support is in Fig. 5, [0061]-[0062], [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Yu, to map information bits to a polar encoder using a single mother code length N, save the encoded bits to a circular buffer, determine a maximum number of retransmission based on latency requirements for the data, and generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye.
Doing so provides a procedure for transmissions with polar codes (Ye: abstract. Note: support is in title) that desires to use IR-HARQ schemes with polar code for URLLC in NR (Ye: [0025]. Note: support is in [0021]).
Yu in view of Ye does not disclose 
each RV based on a corresponding target BLER.
However, Papasellariou discloses each RV based on a corresponding target BLER ([0056]: each RV of a HARQ process has a different target data BLER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program each RV, as taught by Yu and Ye, to have different target data BLERs in a HARQ process.
Doing so provides adaptive retransmission because the scheduler can choose different target data BLERs depending on the RVs of the HARQ process (Papasellariou: [0056]).

Regarding claim 20, Yu in view of Ye and Papasellariou discloses all features of claim 12 as outlined above. 
wherein the at least one processor is configured with a minimum supported code rate for generating the encoded information bits is 1/3 ([0040], [0042]: polar code with variable mother code lengths depend on code rate and information bits depend on used polar code sequence and code rate. [0059]: polar encoded bits are saved in circular buffer and are reordered by using different rate matching schemes, i.e., shortening that achieve best BLER performance at high code rate greater than 7/16. Note: 1/3=0.333… and 7/16=0.4375).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Yu, to map information bits to a polar encoder using a single mother code length N that is dependent on code rate so that information bits depend on the used polar code sequence and the code rate greater than 7/16, as taught by Ye.
Doing so provides a procedure for transmissions with polar codes (Ye: abstract. Note: support is in title) that desires to use IR-HARQ schemes with polar code for URLLC in NR (Ye: [0025]. Note: support is in [0021]) where different rate matchings are used to achieve best BLER performance (Ye: [0059]).

Regarding claim 22, Yu in view of Ye and Papasellariou discloses all features of claim 12 as outlined above. 
Yu further discloses wherein the at least one processor is further configured to:
transmit the last RV via the wireless medium ([0099]: third retransmission (=last RV). Fig. 1, [0023], [0025], [0029]: base station communicates with user terminals 106/108 using links 102/104 in a cellular radio system, i.e., UTRAN that uses WCDMA (=wireless medium)).

An apparatus for wireless communications (Fig. 4, [0116], [0119]: a base station includes different components (=means) to perform a data processing method, see Fig. 2, [0028]: data processing method in a communication system, see Fig. 1, [0025]: cellular radio system comprises a base station 100 communicating with user terminals 106/108), comprising:
means for determining a target coding rate, RT, for transmitting a group of K information bits, based on a first coding rate, R1, corresponding to a first target block error rate (BLER) for a first transmission of a first redundancy version (RV) of the group and a second coding rate, R2, corresponding to a second target BLER for a last transmission of a last RV of the group (Fig. 2, [0050]: select a new coding rate (=R_T) for a following transmission based on first coding rate (=R_1) and combined coding rate (=R_2). [0037], [0049]: the first coding rate is used for a first transmission of RV=0 (=first RV). [0054]: the combined coding rate may be for a last transmission of where RV should be 3 (=last RV), see [0099]: third retransmission (=last RV). [0035]: different coding rates have certain BLER, i.e. [0017]: BLER for data transmission (=first target BLER) and BLER for retransmission (=second target BLER). [0049], [0051]: the transmission/retransmissions include systematic bits and parity bits (=group of K information bits));
means for determining a circular buffer size, N, of a circular buffer for use in transmitting the first RV and the last RV of the group ([0032]: input bits are matched to virtual buffer by HARQ rate-matching based on RV parameters. [0042], [0045], [0049]: determine N_IR which denotes maximum number of soft channel bits (=circular buffer size N) available in virtual buffer / IR buffer (=circular buffer) to transmit RV=0 (=first RV). [0099], [0105]: for third retransmission (=last RV), N_IR is used for the virtual buffer / IR buffer); and
means for transmitting the first RV via a wireless medium ([0049]: RV=0 is selected for first transmission. Fig. 1, [0023], [0025], [0029]: base station communicates with user terminals 106/108 using links 102/104 in a cellular radio system, i.e., UTRAN that uses WCDMA (=wireless medium)). 
	Yu does not disclose
means for generating encoded information bits from the K information bits using a polar code having a mother code size of N;
means for writing the encoded information bits to the circular buffer;
means for determining a maximum number of retransmissions, based on a latency requirement for the group; 
means for generating different RVs from the encoded information bits in the circular buffer, each RV based on a corresponding target BLER.
However, Ye discloses
means for generating encoded information bits from the K information bits using a polar code having a mother code size of N ([0053]-[0055]: L information bits from K information bits may be mapped to a polar encoder using a single mother code length N. Note: support is in [0048]-[0050]);
means for writing the encoded information bits to the circular buffer ([0068]: partial polar encoded bits or N encoded bits are saved to the circular buffer. Note: support is in [0064]-[0065] and Fig. 6);
means for determining a maximum number of retransmissions, based on a latency requirement for the group ([0073]: determine a maximum number of retransmission based on low latency requirements for the data, i.e., maximum of 2 transmission is supported for URLLC data (=group). [0035]-[0036]: URLLC data are polar encoded, see [0053]-[0055]: ]: L information bits from K information bits (=group of K bits) may be mapped to a polar encoder. Note: support is in [0066], [0032]-[0033], [0048]-[0050]); 
means for generating different RVs from the encoded information bits in the circular buffer (Fig. 5, [0066]-[0067]: different starting position for RVs (RV0-RV3) are generated based on N coded bits saved to the circular buffer and may be adjusted to support HARQ. [0064]: the N coded bits are interleaved in the circular buffer where encoded bits are interleaved to the front or the bottom of the circular buffer. Note: support is in Fig. 5, [0061]-[0062], [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Yu, to map information bits to a polar encoder using a single mother code length N, save the encoded bits to a circular buffer, determine a maximum number of retransmission based on latency requirements for the data, and generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye.
Doing so provides a procedure for transmissions with polar codes (Ye: abstract. Note: support is in title) that desires to use IR-HARQ schemes with polar code for URLLC in NR (Ye: [0025]. Note: support is in [0021]).
Yu in view of Ye does not disclose 
each RV based on a corresponding target BLER.
However, Papasellariou discloses each RV based on a corresponding target BLER ([0056]: each RV of a HARQ process has a different target data BLER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program each RV, as taught by Yu and Ye, to have different target data BLERs in a HARQ process.
Doing so provides adaptive retransmission because the scheduler can choose different target data BLERs depending on the RVs of the HARQ process (Papasellariou: [0056]).

A computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising (Fig. 4, [0116], [0119]: a base station performs a data processing method, see Fig. 2, [0028]: data processing method in a communication system, see Fig. 1, [0025]: cellular radio system comprises a base station 100 communicating with user terminals 106/108. Fig. 4, [0119]: DSP. [0122]: digital signal processor and ASIC component. Claim 15: computer program embodied on computer-readable medium), comprising:
determining a target coding rate, RT, for transmitting a group of K information bits, based on a first coding rate, R1, corresponding to a first target block error rate (BLER) for a first transmission of a first redundancy version (RV) of the group and a second coding rate, R2, corresponding to a second target BLER for a last transmission of a last RV of the group (Fig. 2, [0050]: select a new coding rate (=R_T) for a following transmission based on first coding rate (=R_1) and combined coding rate (=R_2). [0037], [0049]: the first coding rate is used for a first transmission of RV=0 (=first RV). [0054]: the combined coding rate may be for a last transmission of where RV should be 3 (=last RV), see [0099]: third retransmission (=last RV). [0035]: different coding rates have certain BLER, i.e. [0017]: BLER for data transmission (=first target BLER) and BLER for retransmission (=second target BLER). [0049], [0051]: the transmission/retransmissions include systematic bits and parity bits (=group of K information bits));
determining a circular buffer size, N, of a circular buffer for use in transmitting the first RV and the last RV of the group ([0032]: input bits are matched to virtual buffer by HARQ rate-matching based on RV parameters. [0042], [0045], [0049]: determine N_IR which denotes maximum number of soft channel bits (=circular buffer size N) available in virtual buffer / IR buffer (=circular buffer) to transmit RV=0 (=first RV). [0099], [0105]: for third retransmission (=last RV), N_IR is used for the virtual buffer / IR buffer); and
transmitting the first RV via a wireless medium ([0049]: RV=0 is selected for first transmission. Fig. 1, [0023], [0025], [0029]: base station communicates with user terminals 106/108 using links 102/104 in a cellular radio system, i.e., UTRAN that uses WCDMA (=wireless medium)).
Yu does not disclose
generating encoded information bits from the K information bits using a polar code having a mother code size of N;
writing the encoded information bits to the circular buffer;
determining a maximum number of retransmissions, based on a latency requirement for the group; 
generating different RVs from the encoded information bits in the circular buffer, each RV based on a corresponding target BLER.
However, Ye discloses
generating encoded information bits from the K information bits using a polar code having a mother code size of N ([0053]-[0055]: L information bits from K information bits may be mapped to a polar encoder using a single mother code length N. Note: support is in [0048]-[0050]);
writing the encoded information bits to the circular buffer ([0068]: partial polar encoded bits or N encoded bits are saved to the circular buffer. Note: support is in [0064]-[0065] and Fig. 6);
determining a maximum number of retransmissions, based on a latency requirement for the group ([0073]: determine a maximum number of retransmission based on low latency requirements for the data, i.e., maximum of 2 transmission is supported for URLLC data (=group). [0035]-[0036]: URLLC data are polar encoded, see [0053]-[0055]: ]: L information bits from K information bits (=group of K bits) may be mapped to a polar encoder. Note: support is in [0066], [0032]-[0033], [0048]-[0050]); 
generating different RVs from the encoded information bits in the circular buffer (Fig. 5, [0066]-[0067]: different starting position for RVs (RV0-RV3) are generated based on N coded bits saved to the circular buffer and may be adjusted to support HARQ. [0064]: the N coded bits are interleaved in the circular buffer where encoded bits are interleaved to the front or the bottom of the circular buffer. Note: support is in Fig. 5, [0061]-[0062], [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Yu, to map information bits to a polar encoder using a single mother code length N, save the encoded bits to a circular buffer, determine a maximum number of retransmission based on latency requirements for the data, and generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye.
Doing so provides a procedure for transmissions with polar codes (Ye: abstract. Note: support is in title) that desires to use IR-HARQ schemes with polar code for URLLC in NR (Ye: [0025]. Note: support is in [0021]).
Yu in view of Ye does not disclose 
each RV based on a corresponding target BLER.
However, Papasellariou discloses each RV based on a corresponding target BLER ([0056]: each RV of a HARQ process has a different target data BLER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program each RV, as taught by Yu and Ye, to have different target data BLERs in a HARQ process.
Doing so provides adaptive retransmission because the scheduler can choose different target data BLERs depending on the RVs of the HARQ process (Papasellariou: [0056]).

	Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0203933 A1) in view of Ye et al. (US 2020/0287659 A1), Papasellariou et al. (US 2009/0232101 A1), and Blankenship et al. (US 2008/0320353 A1).

Regarding claim 5, Yu in view of Ye and Papasellariou discloses all features of claim 1 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Blankenship discloses wherein generating an RV, of the different RVs, comprises puncturing a first number of encoded bits in the circular buffer from a starting point of the circular buffer ([0109]: systematic bits (=first number of encoded bits) can be punctured by defining first RV to start at a position with offset relative to the beginning of the shortened circular buffer. [0110]: 8 RVs (=different RVs) are used), when a size of the RV is less than the circular buffer size (Figs. 6-7, [0053]-[0054]: matrix format of a circular buffer with 8 RVs. Note: as can be seen in Figs. 6-7, the size of one RV is smaller than the circular buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Wu, to generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye, and further puncture the bits by defining first RV to start at a position with offset relative to the beginning of the shortened circular buffer, as taught by Blankenship.
Doing so provides an implementation that allows both systematic puncturing and 1st stage rate matching be used (Blankenship: [0109]).

Regarding claim 16, Yu in view of Ye and Papasellariou discloses all features of claim 12 as outlined above. 
wherein the at least one processor is configured to generate an RV, of the different RVs, by puncturing a first number of encoded bits in the circular buffer from a starting point of the circular buffer ([0109]: systematic bits (=first number of encoded bits) can be punctured by defining first RV to start at a position with offset relative to the beginning of the shortened circular buffer. [0110]: 8 RVs (=different RVs) are used), when a size of the RV is less than the circular buffer size (Figs. 6-7, [0053]-[0054]: matrix format of a circular buffer with 8 RVs. Note: as can be seen in Figs. 6-7, the size of one RV is smaller than the circular buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Wu, to generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye, and further puncture the bits by defining first RV to start at a position with offset relative to the beginning of the shortened circular buffer, as taught by Blankenship.
Doing so provides an implementation that allows both systematic puncturing and 1st stage rate matching be used (Blankenship: [0109]).

	Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0203933 A1) in view of Ye et al. (US 2020/0287659 A1), Papasellariou et al. (US 2009/0232101 A1), and Nimbalker et al. (US 2019/0013901 A1).

Regarding claim 6, Yu in view of Ye and Papasellariou discloses all features of claim 1 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Nimbalker discloses wherein generating an RV, of the different RVs, comprises shortening a second number of encoded bits in the circular buffer from an ending point of the circular buffer ([0034]: first and second redundancy versions (=different RVs) where for the second redundancy version another starting point in the circular buffer is provided, where second portion of encoded bits, i.e., second bits of shortened code word, are selected for a second transmission and are read from the beginning of the circular buffer when an end is reached, see Figs. 4A-B, [0054]-[0055]: second transmission has a start point at the end of the circular buffer or relatively close to an end of the circular buffer), when a size of the RV is less than the circular buffer size (Figs. 4A-B: second redundancy version is smaller than circular buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Wu, to generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye, and further shortening code word to be transmitted in the second redundancy version that are read from the beginning of the circular buffer when an end is reached, as taught by Nimbalker.
Doing so allows a second transmission of the second portion of bits when the first transmission of first portion of bits are not successfully received at the receiver; thus allowing the receiver to receive and decode the first and second transmission appropriately (Nimbalker: [0034]).

Regarding claim 17, Yu in view of Ye and Papasellariou discloses all features of claim 12 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Nimbalker discloses wherein the at least one processor is configured to generate an RV, of the different RVs, by shortening a second number of encoded bits in the circular buffer from an ending point of the circular buffer ([0034]: first and second redundancy versions (=different RVs) where for the second redundancy version another starting point in the circular buffer is provided, where second portion of encoded bits, i.e., , when a size of the RV is less than the circular buffer size (Figs. 4A-B: second redundancy version is smaller than circular buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Wu, to generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye, and further shortening code word to be transmitted in the second redundancy version that are read from the beginning of the circular buffer when an end is reached, as taught by Nimbalker.
Doing so allows a second transmission of the second portion of bits when the first transmission of first portion of bits are not successfully received at the receiver; thus allowing the receiver to receive and decode the first and second transmission appropriately (Nimbalker: [0034]).

	Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0203933 A1) in view of Ye et al. (US 2020/0287659 A1), Papasellariou et al. (US 2009/0232101 A1), and Takaoka et al. (US 2010/0199157 A1).

Regarding claim 7, Yu in view of Ye and Papasellariou discloses all features of claim 1 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Takaoka discloses wherein generating an RV, of the different RVs, comprises repeating a third number of encoded bits in the circular buffer from a starting point of the circular buffer (Fig. 13: first, second, and third transmission of RVs (=different RVs) where the third transmission of RV for parity bits starts at the same position as the first transmission (=repeat … from a starting point) in the circular buffer), when a size of the RV is larger than the circular buffer size (Fig. 13: the need of the third retransmission RV is larger than the circular buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Wu, to generate and adjust different starting positions for RVs based on coded bits saved to the circular buffer, as taught by Ye, and further repeat bits of a third transmission of RV at the same start position as the first transmission of RV in the circular buffer, as taught by Takaoka.
Doing so provides a method to report read start address (RV index) upon using an odd-number of RV transmission because in even-numbered transmissions, RV is configured to reuse the read start address of the previous odd-numbered transmission; thus reducing overhead by reporting the read start address (Takaoka: Fig. 13, [0087]).

Regarding claim 18, Yu in view of Ye and Papasellariou discloses all features of claim 12 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Takaoka discloses wherein the at least one processor is configured to generate an RV, of the different RVs, by repeating a third number of encoded bits in the circular buffer from a starting point of the circular buffer (Fig. 13: first, second, and third transmission of RVs (=different RVs) where the third transmission of RV for parity bits starts at the same position as the first transmission (=repeat … from a starting point) in the circular buffer), when a size of the RV is larger than the circular buffer size (Fig. 13: the need of the third retransmission RV is larger than the circular buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Wu, to generate and 
Doing so provides a method to report read start address (RV index) upon using an odd-number of RV transmission because in even-numbered transmissions, RV is configured to reuse the read start address of the previous odd-numbered transmission; thus reducing overhead by reporting the read start address (Takaoka: Fig. 13, [0087]).

	Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0203933 A1) in view of Ye et al. (US 2020/0287659 A1), Papasellariou et al. (US 2009/0232101 A1), and Sun et al. (US 2020/0244395 A1).

Regarding claim 8, Yu in view of Ye and Papasellariou discloses all features of claim 1 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Sun discloses wherein a size of a last RV, of the different RVs, is larger than sizes of all of the other different RVs (Fig. 4, [0112]-[0113]: in on embodiment for LDPC, RV3 417 has a larger size than other RVs 311, 413, and 415 (=different RVs) because the separation between each RV becomes larger; thus the separation between RV2 and RV3 is the largest and the size of RV3 is the largest as can be seen in Fig. 4), based on meeting at least one of a BLER requirement or a latency requirement ([0084]: RV definition for LDPC in NR is different from Turbo LTE. [0083]: LDPC has implicit code block errors detection. [0085]: PCMs in LDPC are different for different rates where PCMs have different latencies for different code rates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RVs, as taught by Yu, to have the size of the last 
Doing so provides a similar effect as a dense RV for high-priority bits range in the whole encoded codes (Sun: [0113]) where densely packed RVs may provide a higher change to retransmit from a bit that may have a higher priority (Sun: [0112]).

Regarding claim 19, Yu in view of Ye and Papasellariou discloses all features of claim 12 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Sun discloses wherein the at least one processor is configured to generate the last RV, of the different RVs, with a size larger than sizes of all of the other different RVs (Fig. 4, [0112]-[0113]: in on embodiment for LDPC, RV3 417 has a larger size than other RVs 311, 413, and 415 (=different RVs) because the separation between each RV becomes larger; thus the separation between RV2 and RV3 is the largest and the size of RV3 is the largest as can be seen in Fig. 4), based on meeting at least one of a BLER requirement or a latency requirement ([0084]: RV definition for LDPC in NR is different from Turbo LTE. [0083]: LDPC has implicit code block errors detection. [0085]: PCMs in LDPC are different for different rates where PCMs have different latencies for different code rates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RVs, as taught by Yu, to have the size of the last RV, i.e., RV3, be larger than the sizes of the other prior RVs in LDPC that has implicit code block errors detection and PCMs with different latencies, as taught by Sun.
Doing so provides a similar effect as a dense RV for high-priority bits range in the whole encoded codes (Sun: [0113]) where densely packed RVs may provide a higher change to retransmit from a bit that may have a higher priority (Sun: [0112]).

	Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0203933 A1) in view of Ye et al. (US 2020/0287659 A1), Papasellariou et al. (US 2009/0232101 A1), and Chandra et al. (US 2008/0209297 A1).

Regarding claim 10, Yu in view of Ye and Papasellariou discloses all features of claim 1 as outlined above. 
Yu in view of Ye and Papasellariou does not disclose, but Chandra discloses wherein determining the maximum number of retransmissions is further based on a BLER requirement and the latency requirement for the group of K information bits ([0026], [0030]: the RM processor 318 of the transmitter 302, which may be a base station or a UE, determines the maximum number of retransmission denoted as N_HARQ based on the data flow with a specific QoS requirement for latency and BLER target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Yu, to determine a maximum number of retransmission based on latency requirements for the data, as taught by Ye, and further determine the maximum number of retransmission based on a QoS requirement for BLER target, as taught by Chandra.
Doing so allows the RM processor 318 of the transmitter to change the value of the maximum retransmission by HARQ process 340 based on the specific QoS requirement of the data flow (Chandra: [0030]).

Regarding claim 21, Yu in view of Ye and Papasellariou discloses all features of claim 12 as outlined above. 
wherein the at least one processor is configured to determine the maximum number of retransmissions further based on a BLER requirement and the latency requirement for the group of K information bits ([0026], [0030]: the RM processor 318 of the transmitter 302, which may be a base station or a UE, determines the maximum number of retransmission denoted as N_HARQ based on the data flow with a specific QoS requirement for latency and BLER target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station, as taught by Yu, to determine a maximum number of retransmission based on latency requirements for the data, as taught by Ye, and further determine the maximum number of retransmission based on a QoS requirement for BLER target, as taught by Chandra.
Doing so allows the RM processor 318 of the transmitter to change the value of the maximum retransmission by HARQ process 340 based on the specific QoS requirement of the data flow (Chandra: [0030]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478